     Case 5:19-cv-00723-MWF-SK Document 16 Filed 12/03/19 Page 1 of 1 Page ID #:333

      s

      ROBINSON BRADFORD LLP
 1    Matthew C. Bradford, Esq. (SBN 196798)
      3439 Brookside Road, Suite 212
 2    Stockton, California 95219
      Telephone:     (209) 954-9001
 3    Facsimile:     (209) 954-9091
      matthew@robinsonbradford.net
 4

 5    Attorneys for Plaintiffs,
      James McCarver and Dianna McCarver
 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA
 9    James McCarver, an individual, and Dianna       ) Case No.: 5:19-CV-723
      McCarver, an individual,                        )
10                                                    )
                                                      ) NOTICE OF SETTLEMENT
11                   Plaintiffs,                      )
                                                      )
12           vs.                                      )
                                                      )
13                                                    )
      PayPal Credit Services,                         )
14                                                    )
                                                      )
15                   Defendant.                       )
                                                      )
16

17           Plaintiffs James McCarver and Dianna McCarver hereby notify the Court that the parties
18
      have entered into a written settlement agreement of the entire action and that the performance of
19
      the settlement agreement should occur before December 15, 2019.
20

21    Dated: December 3, 2019

22                                                 ROBINSON BRADFORD LLP
23
                                                   By:      /S/Matthew C. Bradford, Esq.
24                                                          Matthew C. Bradford
                                                            ROBINSON BRADFORD LLP
25                                                          Attorney for Plaintiffs,
                                                            James McCarver and Dianna McCarver
26

27
                                              Notice of Settlement
28
                                       McCarver v. Paypal Credit Services
                                             Case No.: 5:19-CV-723

                                                     -1 -
